DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 4 have been examined.
Claims 2 and 3 have been cancelled.
P = paragraph e.g. P[0001] = paragraph[0001]

Allowable Subject Matter
Claims 1 and 4 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Jammoussi et al. (2019/0156599), Gelbart et al. (2017/0039784), David et al. (2020/0174779) and Kim et al. (2017/0297606). Jammoussi et al. teaches the equivalent of a first program applied when a “vehicle travels with an occupant on board, and a second update program applied when the vehicle travels with an occupant not on board” and a second program applied when “the vehicle travels with an occupant not on board” based on a “diagnosis condition”, where “diagnostic conditions” are considered when adjusting a “specified operating pattern upon determining that the vehicle is operating without a vehicle occupant” where a vehicle may be operated to “fulfill a diagnostic condition that may be discomforting for a vehicle 100 occupant (see P[0055]).
Gelbart et al. (2017/0039784) teaches a system for determining if data measurements for vehicle attributes have been exceeded by using thresholds (Gelbart et al.; see P[0151]), where the system may receive one or more acceptable threshold levels for the vehicle attributes via the server (Gelbart et al.; see P[0188]). Therefore, to simply receive a program for normal control of a vehicle from a server, such as when an occupant or driver is present, is obvious from Gelbart et al.
Furthermore, David et al. (2020/0174779) teaches providing “updates to autonomous vehicles in which no human operators are present” (David et al.; see P[0037]), where an over-the-air (OTA) updater device may communicate with a server to obtain software updates for the vehicle (David et al.; see P[0021]). Therefore, to simply receive a program from a server for autonomous control of a vehicle when the vehicle is unoccupied is obvious from David et al.
However, in view of the claim amendments and upon further consideration, it has been determined that the prior art taken either alone or in combination with other prior art fails to teach or render obvious “wherein the controller determines the failure of the device based on whether or not a property of the device calculated by execution of the program is outside a threshold range”, and “the first update program and the second update program have a same sequence for calculating the property of the device, a threshold range included in the second update program is narrower than a threshold range included in the first update program, and the controller obtains the first update program from the server and updates the program using the obtained first update program, when the vehicle travels with an occupant on board, the controller obtains the second update program from the server and updates the program using the obtained second update program, when the vehicle travels with an occupant not on board”.	Specifically, the amendments require determine of a “failure” of a device based on calculating a “property” of the device, and while these may be interpreted as being directed to the teachings of Jammoussi et al. and the use of the diagnostic conditions such as conditions of exceeding an acceleration threshold only when an occupant is not on board, this is not equivalent to the claimed limitations that require that the first and second program have a same “sequence” for calculating if the “property” is outside of a threshold, and where “a threshold range included in the second update program is narrower than a threshold range included in the first update program”. In other words, Jammoussi et al. does not teach two different programs that each have a different threshold range for detecting the same property of a device, where a different program is used depending on whether or not an occupant is on board, as Jammoussi et al. simply does not allow for a “property” such as acceleration to exceed a threshold depending on whether or not an occupant is on board, and does not change the criteria or conditions for checking for any “failure” or performing any diagnostic in a different manner or with a different threshold range depending on the presence of an occupant.
Additionally, Kim et al. (2017/0297606) teaches requiring deviation from autonomous driving if a vehicle speed is above a safe speed range for the vehicle’s autonomous mode (Kim et al.; see P[0039]), therefore, because clearly this safe speed range only applies to an autonomous mode, the speed range allowed in the autonomous mode is “narrower” than a speed range allowed in a manual driving mode, and a determination of “failure” encompasses determining a vehicle speed is above a safe speed range of Kim et al., however, these teachings are not directed to obtaining update programs from a server depending on whether or not an occupant is on board, and Kim et al. also does not teach the limitations not taught by Jammoussi et al. that are described above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593. The examiner can normally be reached Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISAAC G SMITH/           Primary Examiner, Art Unit 3662